ALLOWANCE
This Allowance is responsive to Applicant’s amendment and arguments filed on February 1, 2022.
The following is an examiner’s statement of reasons for allowance:
The claims are deemed to be statutory because each claim falls into at least one recognized class of statutory subject matter. Furthermore, even if the facilitation of collaboration of organizational planning is viewed as presenting abstract ideas (e.g., mental process, organizing human activity), the details of how communications are selectively established based on a link expression data structure and the use of a tag present a technical solution to a technical problem, thereby integrating the abstract ideas into a practical application.
Luzardo (US 2009/0112678) in view of Wall et al. (US 2002/0069401) in view of Schultz et al. (US 2012/0151377) most closely address the claim limitations, as explained in the last Office action (i.e., the non-final Office action dated October 1, 2021). While Schulze infers relationships between the content of communications and project workspaces (Schulze: ¶ 24), Schulze does not fully address the limitation “mine a set of user communications to identify a subset of user communications related to the plan model,” particularly in accordance with the interpretation of Luzardo’s best practices and shared knowledge as being plan models. Consequently, the Examiner submits that the prior art also does not fully teach or suggest the limitation “grant access to interact with the subset of user communications [mined in the previous limitation] to a set of users based on the set of users being related to one of more business entities related to the plan model, wherein the subset of user communications corresponds to .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
The terminal disclaimer filed on February 1, 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,614,400 has been reviewed and is accepted.  The terminal disclaimer has been recorded and the Double Patenting rejection has been obviated.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733. The examiner can normally be reached M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on (571)270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683